HEI Exhibit 10.13(b)

 

CONSENT TO CHANGE OF OWNERSHIP/CONTROL OF CARRIER

 

 

THIS CONSENT (“Consent”) is made this 1st day of July, 2011, by and between
K-Sea Operating Partnership, L.P., hereinafter called “Carrier”, and Hawaii
Electric Light Company, Inc., hereinafter called “Shipper.”

 

Carrier was previously assigned the rights and obligations of Hawaiian
Interisland Towing, Inc. (“Hawaiian Interisland”) under Hawaiian Interisland’s
Contract of Private Carriage with Hawaii Electric Light Company, Inc.
(hereinafter, “HELCO”) dated December 4, 2000 (hereinafter, the “Contract”). 
Such previous assignment was made to Carrier by Smith Maritime, which in turn
had been assigned and assumed Hawaiian Interisland’s rights and obligations
under the Contract.

 

Carrier now seeks the consent of Shipper under clause 15 of the Contract to a
change of ownership and control of Carrier pursuant to an Agreement of Merger
between Carrier and Kirby Corporation effective July 1, 2011 (Merger”), and
Shipper desires to accept such change.

 

NOW, THEREFORE, for good and valuable consideration, Shipper hereby accepts such
change in ownership and control of the Carrier, all other terms and conditions
of the Contract to remain unchanged.  Effective upon the date of the Merger,
Carrier promises HELCO that it shall continue to perform and be responsible for
the Carrier’s obligations thereunder, past, present and future, subject to the
terms and conditions of the Contract. In consideration of that assumption and
promise to perform, HELCO consents to, the change of ownership as provided
herein.

 

This Consent shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns, representatives, heirs and
legatees.

 

This Consent shall be governed by, interpreted under, and construed and enforced
in accordance with, the laws of the State of Hawaii.

 

The parties agree that this Consent may be executed in counterparts, each of
which shall be deemed an original, and all of which shall together constitute
one and the same instrument binding all parties notwithstanding that all of the
parties are not signatories to the same counterparts. For all purposes,
duplicate unexecuted and unacknowledged pages of the counterparts may be
discarded and the remaining pages assembled as one document. This Consent may
also be executed by exchange of executed copies via facsimile or other
electronic means, such as PDF, in which case, but not as a condition to the
validity of the Consent, each party shall subsequently send the other party by
mail the original executed copy. A party’s signature transmitted by facsimile or
similar electronic means shall be considered an “original” signature for
purposes of this Consent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Consent, and
HELCO consents thereto, as of the day and year first above written.

 

 

 

K-Sea Operating Partnership, L.P.

 

 

 

 

 

By

/s/ Richard P. Falcenelli

 

 

Its Executive VP/Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

Kirby Corporation

 

 

 

By

/s/ Amy Husted

 

 

Its Vice President - Legal

 

 

 

 

 

 

 

 

 

 

Consent Given:

 

 

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

 

 

 

 

By

/s/ Jay M. Ignacio

 

 

Its President

 

--------------------------------------------------------------------------------